Citation Nr: 0511122	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  94-03 962	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
1993 for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU rating).

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left foot, currently evaluated as 
40 percent disabling.

3.  Entitlement to an effective date earlier than April 23, 
1993 for an award of service connection and the assignment of 
a 50 percent disability evaluation for depressive disorder, 
dysthymia with post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from September 1969 to May 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1993 and September 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which, respectively, 
denied a TDIU rating and a rating higher than 40 percent for 
residuals of a shell fragment wound of the left foot.  The 
Board denied both of these claims in an April 2000 decision.

Thereafter, the appellant appealed the Board's April 2000 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court). In January 2001, the Court 
granted the Secretary of VA's unopposed motion to remand this 
case for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001))  The Board remanded the case in September 2001.

In a June 2003 rating decision, the RO continued the 40 
percent rating for the residuals of a shell fragment wound of 
the left foot and granted service connection and assigned a 
50 percent rating for depressive disorder, dysthymia with 
post-traumatic stress disorder; granted a TDIU rating; and 
established basic eligibility for Dependents' Educational 
Assistance, all effective from April 23, 1993.  

The veteran subsequently perfected an appeal from the June 
2003 rating decision, concerning the effective date of the 
TDIU rating, by filing a notice of disagreement (NOD) in 
November 2003 and, after a statement of the case (SOC) was 
issued in May 2004, filing a substantive appeal in June 2004.  
In March 2005, however, pursuant to Vargas-Gonzalez v. 
Principi, 15 Vet. App. 222 (2001), the appeal was assigned 
the original docket number on the basis that the appeal from 
the effective date for TDIU, assigned in June 2003, was a 
"downstream" issue arising out of the veteran's prior issue 
on appeal, i.e., entitlement to TDIU. 

The veteran's attorney, in the June 2004 substantive appeal 
and in a letter dated August 24, 2004, expressed disagreement 
with the effective date of April 23, 1993 for the assignment 
of a 40 percent disability evaluation for the veteran's left 
foot disability.  The Board notes that the Board, in a 
November 1996 decision, granted the increase to 40 percent 
for this disability.  The RO, in a December 1996 rating 
decision -- of which the veteran was informed by letter dated 
December 7, 1996 - assigned an effective date of April 23, 
1996, for the 40 percent rating.  The disagreement with the 
effective date of the assignment of the 40 percent disability 
evaluation is referred to the RO for appropriate action.

The issue of entitlement to an effective date earlier than 
April 23, 1993 for the grant of service connection and the 
assignment of a 50 percent disability evaluation for the 
psychiatric disability is the subject of a remand pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  As a change in 
the effective date of this award might have an effect on the 
effective date of the assignment of the TDIU rating, the 
Board will defer consideration of that issue pending action 
pursuant to the remand.


FINDING OF FACT

By a letter dated August 24, 2004, associated with the 
veteran's claims folder prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of the appeal concerning the issue of entitlement 
to a higher rating for residuals of a shell fragment wound of 
the left foot is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, concerning the issue 
of entitlement to a higher rating for residuals of a shell 
fragment wound of the left foot have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

As noted above, a June 2003 rating decision continued the 40 
percent rating for the residuals of a shell fragment wound of 
the left foot and granted service connection and assigned a 
50 percent rating for depressive disorder, dysthymia with 
post-traumatic stress disorder; granted a TDIU rating; and 
established basic eligibility for Dependents' Educational 
Assistance, all effective from April 23, 1993.  

In an August 18, 2004 letter, the RO specifically asked the 
appellant whether the grant of entitlement to special monthly 
compensation (which had been granted in December 1996) and 
individual unemployability with pay at the 100 percent rate 
satisfies the appeal for an increased evaluation for 
residuals of a shell fragment wound of the left foot.  The 
appellant was informed that if he was not satisfied with the 
decision, the appeal would be continued.

The veteran's attorney, in a letter dated August 24, 2004 and 
contained in the veteran's claims folder, replied to the 
August 18, 2004 letter by stating that the veteran did not 
disagree with the 40 percent rating assigned to his foot, the 
50 percent rating assigned to his dysthymia/PTSD, or the 100 
percent rating assigned due to TDIU, but that his 
disagreement was with the effective dates assigned.

Accordingly, the appellant, through his authorized 
representative, has withdrawn the appeal concerning the issue 
of entitlement to a higher disability evaluation for 
residuals of a shell fragment wound of the left foot.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal 
concerning that issue and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to an 
increased evaluation for residuals of a shell fragment wound 
of the left foot is dismissed.


REMAND

As noted above, the June 2003 rating decision continued the 
40 percent rating for the left foot disability and granted 
service connection and assigned a 50 percent disability 
evaluation for the psychiatric disability; granted a TDIU 
rating; and established basic eligibility for Dependents' 
Educational Assistance, all effective from April 23, 1993.  
The veteran was notified of this action by a letter dated 
July 28, 2003.  In the substantive appeal, received on June 
10, 2004, the veteran's attorney also expressed disagreement 
with the effective date of the increased rating for the foot 
disability and the psychiatric disability.  The issue of 
entitlement to an effective date earlier than April 23, 1993 
for the 40 percent rating for residuals of a shell fragment 
wound of the left foot has been referred to the RO.  

The substantive appeal, received on June 10, 2004, was within 
one year of the July 2003 notice of the June 2003 rating 
action.  The June 2004 letter expressing disagreement with 
the effective date of the 50 percent rating for the 
psychiatric disability may be construed as a NOD with the 
effective date of the award of service connection and the 50 
percent evaluation assigned in the June 2003 rating decision.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Because a change in the 
effective date of the award of service connection and the 
assignment of the 50 percent rating for the psychiatric 
disability might have an effect on the effective date of the 
assignment of the TDIU rating, the Board will defer 
consideration of effective date of the assignment of the TDIU 
rating pending action pursuant to the remand.  

Therefore, this matter is REMANDED for the following action:

Issue a SOC concerning the NOD with the 
effective date of April 23, 1993 for the 
award of service connection and the 50 
percent evaluation for depressive 
disorder, dysthymia with post-traumatic 
stress disorder, assigned in the June 
2003 rating decision.  Inform the veteran 
and his attorney of the time within which 
a substantive appeal must be filed 
following the issuance of the statement 
of the case for the Board to have 
jurisdiction of that issue on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


